DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, filed on 12/22/2020, with respect to 35 USC § 103 rejection have been fully considered and are persuasive.  The 35 USC § 103 rejection of the claims has been withdrawn. 

Allowable Subject Matter
3.	Claims 1-19 are allowed.

4.	The following is an examiner’s statement of reasons for allowance:
 Regarding claims 1 and 18, the prior art of record, specifically Tsugimura (US 2013/0259366) teaches an image analysis apparatus (Image processing CPU 210, Figure 1) comprising: an extraction section that extracts, from a target image, a text area including a character (Text image creating unit 120 extracts image data representing a text object area from the scanned data, and executes processing on the extracted image data; paragraphs 0025, 0030, Figure 3A); an acquisition section that acquires a predetermined target-object condition, the predetermined target-object condition defining a target object contained in the extracted text area (Background 
Ozawa (US 2017/0286737) teaches an exclusion section that searches for the target object in the text area and excludes the target object from the text area (e.g., identifying an area having a rectangular shape defined by the four coordinates P1, P8, EL, and ER from the binary image 120; paragraph 95, Figure 9A), the target object satisfying the predetermined target-object condition (CPU 32 identifies, in the binary image 120 and deletes the barcode image identified in target connection information satisfies predetermined condition in S60; paragraphs 64-65, Figure 3).
 However, none of the prior art cited alone or in combination provides the motivation to teach a controller for determining a target of character recognition to be a remaining portion of the text area after the target object is excluded and performing character recognition on the determined target of character recognition.

Regarding claim 19, the prior art of record, specifically Tsugimura (US 2013/0259366) teaches an image analysis apparatus (Image processing CPU 210, Figure 1) comprising: an extraction section that extracts, from a target image, a text area including a character (Text image creating unit 120 extracts image data representing a text object area from the scanned data, and executes processing on the extracted image data; paragraphs 0025, 0030, Figure 3A); an acquisition section that acquires a predetermined target-object condition, the predetermined target-object condition defining a target object contained in the extracted text area (Background 
Ozawa (US 2017/0286737) teaches an exclusion section that searches for the target object satisfying the predetermined target-object condition in the text area (e.g., identifying an area having a rectangular shape defined by the four coordinates P1, P8, EL, and ER from the binary image 120; paragraph 95, Figure 9A) and excludes the target object from a target of character recognition in the text area, with the proviso that the target object satisfies the predetermined target-object condition (CPU 32 identifies, in the binary image 120 and deletes the barcode image identified in target connection information satisfies predetermined condition; paragraphs 64-65, Figure 3). 
However, none of the prior art cited alone or in combination provides the motivation to teach a controller for, when at least a height or a size of the target object is determined to exceed a height or a size of the character included in the text area and when performing character recognition on a remaining portion of the text area after the target object is excluded.   

Regarding claims 2-17, the instant claims are dependent on allowable claim and are thus allowable.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Cited Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN H NGUYEN whose telephone number is (571)270-1229.  The examiner can normally be reached on M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571)272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ALLEN H NGUYEN/Primary Examiner, Art Unit 2675